Deen, Presiding Judge.
John F. Griffin’s appeal was docketed in this court on January 21, 1987. His brief and enumeration of errors were due to be filed on February 20, 1987. They were not filed, and this court ordered him to file them no later than February 23, 1987. The appellant has not responded to this order.
1. Following the authority set forth in Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987), this case will be reviewed and a decision made on its merits.
2. We have reviewed the record on appeal and find no error.

Judgment affirmed.


Birdsong, C. J., and Pope, J., concur.